
	

113 HR 2569 : Upper Missisquoi and Trout Wild and Scenic Rivers Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 2569
		IN THE SENATE OF THE UNITED STATES
		September 16, 2014ReceivedAN ACT
		To amend the Wild and Scenic Rivers Act to designate segments of the Missisquoi River and the Trout
			 River in the State of Vermont, as components of the National Wild and
			 Scenic Rivers System.
	
	
		1.Short titleThis Act may be cited as the Upper Missisquoi and Trout Wild and Scenic Rivers Act.
		2.Designation of Wild and Scenic River SegmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(208)Missisquoi River and Trout River, VermontThe following segments in the State of Vermont, to be administered by the Secretary of the Interior
			 as a recreational river:
					(A)The 20.5-mile segment of the Missisquoi River from the Lowell/Westfield town line to the Canadian
			 border in North Troy, excluding the property and project boundary of the
			 Troy and North Troy hydroelectric facilities.
					(B)The 14.6-mile segment of the Missisquoi River from the Canadian border in Richford to the upstream
			 project boundary of the Enosburg Falls hydroelectric facility in
			 Sampsonville.
					(C)The 11-mile segment of the Trout River from the confluence of the Jay and Wade Brooks in Montgomery
			 to where the Trout River joins the Missisquoi River in East Berkshire..
		3.Management
			(a)Management
				(1)In generalThe river segments designated by paragraph (208) of section 3(a) of the Wild and Scenic Rivers Act
			 (16 U.S.C. 1274(a)) shall be managed in accordance with—
					(A)the Upper Missisquoi and Trout Rivers Management Plan developed during the study described in
			 section 5(b)(19) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)(19)) (referred to in this section as the management plan); and
					(B)such amendments to the management plan as the Secretary determines are consistent with this Act and
			 as are approved by the Upper Missisquoi and Trout Rivers Wild and Scenic
			 Committee (referred to in this section as the Committee).
					(2)Comprehensive management planThe management plan, as finalized in March 2013, and as amended, shall be considered to satisfy the
			 requirements for a comprehensive management plan pursuant to section 3(d)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
				(b)CommitteeThe Secretary shall coordinate management responsibility of the Secretary of the Interior under
			 this Act with the Committee, as specified in the management plan.
			(c)Cooperative agreements
				(1)In generalIn order to provide for the long-term protection, preservation, and enhancement of the river
			 segments designated by paragraph (208) of section 3(a) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)), the Secretary of the Interior may enter into cooperative agreements pursuant to sections 10(e)
			 and 11(b)(1) (16 U.S.C. 1281(e), 1282(b)(1)) of the Wild and Scenic Rivers Act with—
					(A)the State of Vermont;
					(B)the municipalities of Berkshire, Enosburg Falls, Enosburgh, Montgomery, North Troy, Richford, Troy,
			 and Westfield; and
					(C)appropriate local, regional, statewide, or multi-state planning or recreational organizations
			 consistent with the management plan.
					(2)ConsistencyEach cooperative agreement entered into under this section shall be consistent with the management
			 plan and may include provisions for financial or other assistance from the
			 United States.
				(d)Effect on existing Hydroelectric Facilities
				(1)In generalThe designation of the river segments by paragraph (208) of section 3(a) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)), does not—
					(A)preclude, prohibit, or restrict the Federal Energy Regulatory Commission from licensing,
			 relicensing, or otherwise authorizing the operation or continued operation
			 of the Troy Hydroelectric, North Troy, or Enosburg Falls hydroelectric
			 project under the terms of licenses or exemptions in effect on the date of
			 enactment of this Act; or
					(B)limit modernization, upgrade, or other changes to the projects described in paragraph (1).
					(2)Hydropower proceedingsResource protection, mitigation, or enhancement measures required by Federal Energy Regulatory
			 Commission hydropower proceedings—
					(A)shall not be considered to be project works for purposes of this Act; and
					(B)may be located within the river segments designated by paragraph (208) of section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)).
					(e)Land management
				(1)Zoning ordinancesFor the purpose of the segments designated in paragraph (208) of section 3(a) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)), the zoning ordinances adopted by the towns of Berkshire, Enosburg Falls, Enosburgh, Montgomery,
			 North Troy, Richford, Troy, and Westfield in the State of Vermont,
			 including provisions for conservation of floodplains, wetlands, and
			 watercourses associated with the segments, shall be considered to satisfy
			 the standards and requirements of section 6(c) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1277(c)).
				(2)Acquisitions of landThe authority of the Secretary to acquire land for the purposes of the segments designated in
			 paragraph (208) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) shall be—
					(A)limited to acquisition by donation or exchange; and
					(B)subject to the additional criteria set forth in the management plan.
					(3)No condemnationThe Secretary of the Interior may not acquire by condemnation any land or interest in land within
			 the boundaries of the river segments designated by paragraph (208) of
			 section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)).
				(4)Written consent of owner requiredNo private property or non-Federal public property shall be included within the boundaries of the
			 river segments designated by paragraph (208) of section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)) without the written consent of the owner of that property.
				(f)Relation to national park systemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the Missisquoi and Trout Rivers shall not be administered as part of the National Park System or
			 be subject to regulations that govern the National Park System.
			(g)No buffer zone createdNothing in this Act or the Upper Missisquoi and Trout Rivers Management Plan shall be construed to
			 create buffer zones outside the designated river segment boundaries
			 designated by paragraph (208) of section 3(a) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)). That activities or uses can be seen, heard, or detected from areas within the designated river
			 segments shall not preclude, limit, control, regulate or determine the
			 conduct of management of activities or uses outside those designated river
			 segments.
			
	Passed the House of Representatives September 15, 2014.Karen L. Haas,Clerk
